--------------------------------------------------------------------------------


Exhibit 10.34


Customer No. __________________ 
Loan No. _____________________





 
RBC Centura
 
UNCONDITIONAL
GUARANTY AGREEMENT
(Continuing)



 
XX
     Unlimited

 
THIS UNCONDITIONAL GUARANTY AGREEMENT (“Guaranty Agreement”), entered into as of
the 14th day of February, 2006, by ETRIALS WORLDWIDE, INC., a Delaware
corporation (formerly known as CEA Acquisition Corporation), with a mailing
address of 4000 Aerial Center Parkway, Morrisville, North Carolina 27560
(“Guarantor”, whether one or more), to RBC CENTURA BANK (“Bank”), with a mailing
address of 134 North Church Street, Rocky Mount, North Carolina 27804,
Attention: Lending Service Center.
 
A.    etrials, Inc., a Delaware corporation (formerly known as etrials
Worldwide, Inc.) (“Customer”, whether one or more), desires to obtain extensions
of credit or a continuation of credit extensions from Bank and to generally
engage in various business transactions and contractual relationships with Bank.
 
B.    Bank is unwilling to extend or continue to extend credit to, or to engage
in business transactions and enter into various contractual relationships with,
or otherwise to deal with Customer unless it receives an unconditional and
continuing, joint and several guaranty from Guarantor covering all “Obligations
of Customer”, as hereinafter defined.
 
NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Guarantor, and in order to induce Bank, from time to time and at any number of
times, in its sole discretion, to extend or continue to extend secured and
unsecured credit to Customer and to generally engage in various business
transactions and other contractual relationships with Customer, including,
without limitation, any one or more transactions or other contractual
relationships (whether with recourse or without; oral, written/tangible or
electronic) involving, related to or arising from (1) the lease or sale of real,
personal or mixed property to Customer, whether under installment, conditional,
land or other types of contracts or agreements, (2) the purchase or discount of
acceptances, (3) accounts, (4) chattel paper, both tangible and electronic, (5)
contracts, including contract rights, (6) drafts, (7) documents, (8) general
intangibles, including payment intangibles, (9) investment property, (10)
financial assets, (11) interest rate swap, cap, floor or collar transactions,
and other similar transactions made pursuant to an International Swap Dealers
Association, Inc. Master Agreement or similar agreement, (12) letters-of-credit,
(13) letter-of-credit rights, (14) purchase money security agreements, (15)
instruments, including promissory notes, (16) deposit accounts, (17) commercial
or other types of tort claims, or (18) supporting obligations, including
guarantees, Guarantor, jointly and severally, if more than one, hereby
absolutely and unconditionally guarantees to Bank, its successors and assigns,
the due and punctual payment of (x) all indebtedness, liabilities and other
obligations which are presently owing by Customer to Bank, (y) all future
indebtedness, liabilities and other obligations which may at any time or times
arise and be owing by Customer to Bank and (z) all present and future claims of
Bank against the Customer (including contract claims, tort claims and other
types of claims), as and when each of the foregoing becomes due and payable
(whether by acceleration or otherwise) in accordance with the respective terms
of any instruments (to include promissory notes), chattel paper, documents,
general intangibles (to include payment intangibles), accounts, letters of
credit, supporting obligations (to include guarantees), loan agreements, credit
agreements, security agreements, pledge agreements, deeds of trust, mortgages,
security deeds, trust deeds, deeds to secure debts, assignments, control
agreements, leases and other rental agreements (both real and personal), land
contracts and other contracts relating to real or personal property or property
rights and other undertakings which evidence each of Customer’s present and
future indebtedness, liabilities and other obligations to Bank, and Bank’s
present and future claims against Customer, which evidences
 
 

--------------------------------------------------------------------------------



of indebtedness, liabilities, claims and other obligations may be oral, written
or tangible, electronic or in some other medium and shall include all
amendments, modifications, renewals, extensions, replacements and substitutions
thereof and therefor (all indebtedness, liabilities and other obligations of the
Customer to Bank and claims of Bank against Customer which are now existing and
all indebtedness, liabilities and other obligations of the Customer to Bank and
claims of Bank against Customer which may arise in the future, including all of
those listed or referenced in this paragraph, shall be hereinafter collectively
termed “Obligations of Customer” and the Obligations of Customer shall be
all-inclusive and encompass primary and secondary indebtedness, liabilities and
other obligations of Customer, as a maker, co-maker, accommodation party,
indorser, acceptor, guarantor, surety, pledgor, assignor, grantor or otherwise,
and claims against Customer, arising, resulting from or otherwise created
directly with Bank or acquired by Bank through assignment, endorsement or
otherwise, matured and unmatured, absolute and contingent, joint and several,
secured and unsecured, monetary and nonmonetary, liquidated and unliquidated);
provided, however, that the maximum liability, jointly and severally, of
Guarantor under this Guaranty Agreement, at any one time outstanding, with
respect to the aggregate principal amount of the Obligations of Customer shall
not exceed the amount stated above under the heading of this Guaranty Agreement
(if no amount is stated, the joint and several liability of Guarantor under this
Guaranty Agreement is and the same shall be unlimited), plus all due and unpaid
interest (to include default interest), finance charges, late payment fees and
other fees and charges, prepayment premiums and all costs and expenses due and
payable by Customer in connection with any and all of the foregoing Obligations
of Customer, including, without limitation, reasonable attorneys’ fees of Bank
and fees of legal assistants, reasonable fees of accountants, appraisers,
adjusters, engineers, surveyors and other professionals employed or retained by
or on behalf of Bank in connection with any and all of the Obligations of
Customer and intangible personal property taxes, documentary stamp taxes, excise
taxes and other similar taxes.

 
In order to implement the foregoing and as additional inducements to Bank,
Guarantor further covenants and agrees:
 
Section 1.   Guaranty of Payment. This guaranty is and shall remain an
unconditional and continuing guaranty of payment and performance and not a
guaranty of collection, shall remain in full force and effect irrespective of
any interruption in the business and other dealings and relations of Customer
with Bank and shall apply to and guarantee the due and punctual payment and
performance of all Obligations of Customer due by Customer to Bank. To that end,
Guarantor hereby expressly waives (1) any right to require Bank to bring any
action against Customer, (2) any right to require Bank to bring any action
against any other person, (3) any right to require Bank to recover from any
collateral and other security and (4) any right to require Bank to recover from
any balance of any deposit or other accounts on the books of Bank in favor of
Customer or any other person through set-off, recoupment or otherwise; and,
without limiting the generality of the foregoing, Guarantor herewith expressly
waives any right Guarantor otherwise might have or might have had under the
provisions of Section 26-7 of the North Carolina General Statutes, et seq. or
other North Carolina laws to require Bank to attempt to recover against Customer
and to realize upon any collateral and other security which Bank holds for the
Obligations of Customer. Any Guarantor, by a written notice, delivered
personally to or received by certified or registered United States Mail by an
authorized officer of Bank in the Bank’s Loan Servicing Center (or successor
thereto), at the address of Bank first above given, may terminate their guaranty
hereunder with respect to only those Obligations of Customer which arise more
than thirty (30) business days after the date on which such written notice is so
delivered to or received by said Bank officer. Such written notice of
termination shall be the sole and exclusive method for terminating this guaranty
as to future Obligations of Customer and notwithstanding termination, this
Guaranty Agreement and the guaranty created hereby and all security given for
this guaranty or the Obligations of Customer shall remain in full force and
effect as to all Obligations of Customer incurred, existing or arising in any
manner pre-termination, including, without limitation, all Obligations of
Customer arising under loan commitments which exist pre-termination, all
Obligations of Customer under lines of credit and revolving lines of credit for
advances both pre- and post-termination and all Obligations of Customer arising
from renewals, extensions, replacements, substitutions, amendments and
modifications of the Obligations of Customer, in whole or in part, whether any
of the foregoing are made with or without notice to Guarantor before or after
the effective date of such termination.
 
Section 2.   Guaranties Not Dependent. The obligation of any Guarantor executing
this Guaranty Agreement is not and the same shall not be dependent upon the
subsequent execution hereof by any other person. And, the termination of
guaranty by one or more Guarantors, or the release, settlement or compromise by
Bank from time to time and at any number of times with respect to any one or
more Guarantors, shall not affect the obligations and liability of the remaining
Guarantors hereunder, and as to the remaining Guarantors, this Guaranty
Agreement shall continue in effect as if such Guarantors had been the only
Guarantors executing this Guaranty Agreement.
 

2

--------------------------------------------------------------------------------



Section 3.   Guaranty Not Diminished by Bank’s Actions.
 
3.1   Failure to Perfect Liens. Guarantor agrees that Guarantor’s liability
hereunder shall not be diminished by any failure on the part of Bank to perfect
and continue perfection of (by filing, recording or otherwise) any lien and
security interest it may now have or hereafter acquire in any property securing
this Guaranty Agreement or the Obligations of Customer.
 
3.2.   Release or Surrender of Rights. Guarantor covenants and agrees that Bank
may at any time, and from time to time, in its sole discretion, do or cause to
be done any one or more of the following: (1) renew, extend and otherwise change
the time, manner, place and terms of payment of any and all of the Obligations
of Customer, and otherwise modify the Obligations of Customer; (2) grant
indulgences generally from time to time to Customer and any other person liable
for the Obligations of Customer; (3) exchange, release and surrender any and all
of the collateral and other security, or any part thereof or interest therein,
by whomsoever deposited, given or made, which is or may hereafter be held by
Bank or others on its behalf, or in which it has a lien and security interest in
connection with any and all of the Obligations of Customer and any liabilities
and obligations of Guarantor hereunder; (4) sell and otherwise dispose of, and
purchase all or parts of, or interests in, such collateral and other security at
public and private sale, or to or through any securities intermediary or other
person, and after deducting all costs and expenses of every kind for collection,
preparation for sale, sale and delivery, the net proceeds of any such sales and
other dispositions may be applied by Bank toward payment and satisfaction of the
Obligations of Customer, in such order as Bank in its discretion may elect, or
in such order as Bank may be required to apply the proceeds under applicable law
- if applicable law directs a specific manner of application of proceeds; or (5)
settle and compromise with the Customer, any insurance carrier and any other
person liable thereon, any and all of the Obligations of Customer, or
subordinate the payment of all and any part of same to the payment of any other
debts and claims which may at any time be due and owing to Bank or any other
persons, all in such manner and upon such terms as Bank may deem proper or
desirable, and without notice to or further assent from Guarantor, it being
agreed that Guarantor shall be and remain bound by this Guaranty Agreement
irrespective of the existence, value and condition of any collateral and other
security, or the impairment of any collateral and other security (to include,
without limitation, impairment due to any failure to perfect or continue
perfection of a lien and a security interest and any other act or inaction by
Bank or other persons relative to the administration of this Guaranty Agreement,
the Obligations of Customer and any collateral and other security), or the
unenforceability of any of the Obligations of Customer or the discharge and
release of Customer from liability for any of the Obligations of Customer and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, failure to perfect or continue perfection and other act or inaction
relative to administration, sale and other disposition, application, renewal or
extension and notwithstanding also that the Obligations of Customer may at any
time exceed the aggregate principal sum hereinabove prescribed (if any such
limiting sum appears). If Bank should request Guarantor to consent to any of the
foregoing, such request by Bank or consent by Guarantor shall not constitute a
waiver by Bank of the provisions of this Section which permit such actions
without Guarantor’s consent, nor of any other provision of this Guaranty
Agreement relating to acts and inactions of Bank and such request or consent
shall not create a course of dealing between Bank and Guarantor that would
require the consent of Guarantor to any of the foregoing in the future.
Furthermore, this Guaranty Agreement shall not be construed to impose any
obligation on Bank to extend or continue to extend credit, to otherwise deal
with Customer at any time, or to take or refrain from taking any acts relative
to the administration of any of the Obligations of Customer and any collateral
and other security for the Obligations of Customer or this Guaranty Agreement.
 
3.3   Waiver of Default; Forbearance. No waiver by Bank of any default by
Guarantor or Customer, or forbearance with respect to any default by either,
shall operate as a waiver of any other default or of the same default on a
future occasion - or require the forbearance with respect thereto - and no
waiver or forbearance by Bank shall limit Guarantor’s liability under this
Guaranty Agreement or negatively affect the validity and enforceability of this
Guaranty Agreement in accordance with its stated terms.
 

3

--------------------------------------------------------------------------------



Section 4.   Set-off; Application of Payments; Security.
 
4.1   Set-off on Service of Process. If any process is issued or ordered to be
served upon Bank, seeking to seize Customer’s or Guarantor’s rights or interests
in any deposit account, such deposit account shall be deemed to have been and
shall be set-off against any and all Obligations of Customer or all obligations
and liabilities of Guarantor hereunder, as applicable, as of the time of the
issuance of any such writ or process, whether or not Customer, Guarantor or Bank
shall then have been served with notice thereof.
 
4.2   Application of Moneys and other Value. All moneys and other things of
value available to and received by Bank for application toward payment of (or
reduction of) the Obligations of Customer may be applied by Bank to such
individual debts, liabilities, obligations and claims in such manner, and
apportioned in such amounts and at such times, as Bank, in its sole discretion,
may deem suitable or desirable, or in such order as Bank may be required to
apply the money or other things of value under applicable law - if applicable
law directs a specific manner of application.
 
4.3   Security; Set-off. As security for any and all liabilities of Guarantor
hereunder, now existing and hereafter arising, Guarantor hereby grants Bank a
security interest in any and all moneys, furniture, fixtures, equipment,
inventory, documents, investment property, financial assets, promissory notes
and other instruments, chattel paper, accounts, payment intangibles and other
general intangibles, deposit accounts, supporting obligations, including
guarantees, letters-of-credit and letters-of-credit rights and any and all other
forms of property and things of value (real, personal or mixed) and any right,
title and interest of Guarantor therein and thereto and the proceeds thereof,
which have been and may hereafter be deposited or left with Bank (or with any
agent or other third person acting on Bank’s behalf) by or for the account or
credit of Guarantor, including, without limitation, any property in which
Guarantor may have an interest. Furthermore, where any obligation of Guarantor
is due and unpaid Bank hereunder, Bank is herewith authorized to exercise its
right of set-off or “bank lien” as to any demand, checking, time, savings, and
other deposit accounts of any nature maintained in and with it by Guarantor,
without advance notice. Such right of set-off shall also be applicable and
exercised by Bank, in its sole discretion, where Bank is indebted to any
Guarantor by reason of any certificate of deposit, bond, instrument or
otherwise. Bank also is granted and shall otherwise have recoupment rights and
may exercise such recoupment rights where any obligation of Guarantor is due and
unpaid to Bank hereunder. If Guarantor or others have executed and delivered to
Bank any separate deeds of trust, mortgages, security deeds, deeds to secure
debts, trust deeds, security agreements, assignments or other security documents
in connection with this Guaranty Agreement, the property and property rights
therein described shall secure this Guaranty Agreement and Guarantor’s payment
and performance obligations hereunder to the extent and all as provided herein
and in said separate security documents. If Guarantor or others have so executed
and delivered security documents as aforesaid, some or all of them may be listed
or described on Exhibit A attached hereto, but, the failure of any or all of
such security documents to be listed or described thereon shall not limit this
Guaranty Agreement, the effectiveness and enforceability of any security
documents not listed or described on Exhibit A and the liabilities of Guarantor
and others hereunder or under such security documents.
 
Section 5.   Financial Information on Guarantor; Bank’s Records Controlling.
Guarantor shall provide Bank with such financial information as Bank may from
time to time request. Any statement of account or records that bind the Customer
shall be binding against the Guarantor and the records of Bank maintained in the
ordinary course of its business with respect to the Obligations of Customer
shall be binding on Guarantor in all respects, including, without limitation,
the extent and nature of the Obligations of Customer and the liabilities of
Guarantor under this Guaranty Agreement.
 
Section 6.   Customer’s Organization Status.
 
6.1   Authority of Customer’s Officers and Employees. If Customer is not an
individual but a registered organization or other form of organization, this
Guaranty Agreement covers all Obligations of Customer purporting to be created
or undertaken on behalf of such organization by any one or more shareholder,
director, officer, executive, employee, partner, manager, member or agent of
such organization, without regard to the actual authority of any such person,
whether or not organization resolutions, proper or otherwise, are given by any
Customer to Bank, and whether or not such purported organizations are legally
chartered, registered or organized.
 
6.2   Change in Legal Status. In the event of a change in, or amendment or
modification of the legal status or existence of the Customer, this Guaranty
Agreement shall continue and shall also cover the indebtedness of the Customer
under the new or amended status, according to the terms hereof guaranteeing the
obligations of the original Customer.
 

4

--------------------------------------------------------------------------------





 
Section 7.   Guarantor’s Waiver of Rights.
 
7.1   Subordination of Customer’s Debts to Guarantor. In the event that
Guarantor shall pay any sums under this Guaranty Agreement, or in the event that
Customer or any owner of property in which Bank has been granted a lien or
security interest to secure the Obligations of Customer is now or shall
hereafter become indebted to Guarantor, Guarantor agrees (1) that the amount of
such indebtedness and all interest thereon shall at all times be subordinate as
to lien, times of payment and in all other respects to all sums at any time
owing to Bank with respect to the Obligations of Customer, (2) that Guarantor
shall not be entitled to enforce or receive payment on account of such other
indebtedness until all sums owing to the Bank have been paid in full and (3)
that to the extent Guarantor does enforce or receive payment in contravention of
Guarantor’s agreement hereunder, all moneys, property and other things of value
received by Guarantor and others on Guarantor’s behalf shall be held by
Guarantor and such other persons in trust for Bank and for the account of Bank
and the same shall be paid or delivered to Bank immediately upon request
therefor by Bank.
 
7.2.   Reinstatement of Obligations of Customer. Guarantor agrees that in the
event any judgment or any court order or any administrative order for turnover
or recovery is entered against Bank (whether by consent, compromise, settlement
or otherwise) for, or Bank is required or agrees to repay (1) the amount of any
monetary payment or transfer of any property (whether real, personal or mixed,
tangible or intangible, or the value thereof) made to Bank by or on behalf of
the Customer or Guarantor for credit to the Obligations of Customer, or (2) the
amount of any set-off or recoupment exercised by Bank and credited to
Obligations of Customer, then in such event (and notwithstanding the prior
discharge or satisfaction in whole or in part of any or all Obligations of
Customer due Bank or the written or stamped notation of cancellation, release,
or satisfaction affixed to this Guaranty Agreement or any instrument of
indebtedness evidencing the Obligations of Customer, or any prior notice of the
termination of this Guaranty Agreement as to future debts of Customer) the
amount or value of any such payments, property, set-off and recoupment recovered
from Bank shall be deemed to be Obligations of Customer and this Guaranty
Agreement and the liabilities of Guarantor hereunder shall be automatically
revived and reinstated and shall continue and remain in full force and effect as
to the same, together with interest thereon from date of recovery at the rate
applicable to the Obligations of Customer to which any such payments, transfers
and set-off were credited, costs of court, and the reasonable attorneys’ fees
incurred by Bank in connection therewith.
 
7.3   Waiver of Subrogation. Guarantor expressly waives, for Bank’s benefit and
the benefit of Customer and any other guarantor, maker, endorser, obligor and
debtor on the Obligations of Customer, any and all rights of recourse against
Customer, and any other guarantor, maker, endorser, obligor and debtor on the
Obligations of Customer, and property and assets of the same, arising out of any
payment made under or pursuant to this Guaranty Agreement, including any claim
of subrogation, reimbursement, exoneration, contribution and indemnity that
Guarantor may have against the Customer, any other guarantor, maker, endorser,
obligor and debtor on the Obligations of Customer. Guarantor will not enter into
any contract or agreement in violation of the provisions hereinabove, and any
such purported contract or agreement shall be void ab initio.
 
Section 8.   Events of Default; Remedies.
 
8.1   Events of Default. Guarantor shall be in default under this Guaranty
Agreement upon the happening of any of the following events, circumstances and
conditions, or the occurrence of an event which, with the giving of notice or a
lapse of time, or both, would become an event of default hereunder, to wit:
 
(a)   default in the payment or performance of any of the obligations or of any
covenant, warranty or liability contained or referred to herein, or contained in
any other contract, agreement or record of Customer or Guarantor with Bank,
whether now existing or hereafter arising;
 
(b)   any warranty, representation or statement made or furnished, or hereafter
made or furnished, to Bank or others for the benefit of Bank, by or on behalf of
Customer or Guarantor, in connection with this Guaranty Agreement, or to induce
Bank to extend credit or deal with Customer or Guarantor or otherwise with
respect to the Obligations of Customer proving to have been false or inaccurate
in any material respect when made or furnished;

 
(c)   the death or mental incompetency of a Guarantor or Customer who is an
individual and the dissolution, liquidation, termination of existence, merger or
change in control of or in a Guarantor or Customer that is a registered
organization or other organization;
 
(d)   insolvency, business failure, appointment of a receiver for any part of
the property of, assignment for the benefit of creditors by, or the commencement
of any proceeding under any state or federal bankruptcy or insolvency laws by or
against Guarantor or Customer;
 
(e)   failure of a Customer or Guarantor that is a registered organization to
maintain its existence in good standing;

5

--------------------------------------------------------------------------------



 
(f)   the entry of any monetary judgment or the assessment or filing of any tax
lien against either Customer or Guarantor or the issuance of any writ of
garnishment or attachment against any property of, debts due or rights of
Customer or Guarantor, to specifically include the commencement of any action or
proceeding to seize moneys of Customer or Guarantor on deposit in any deposit
account with Bank;
 
(g)   if Customer or Guarantor is a registered organization or other
organization, the default in the payment or performance of any indebtedness or
other obligation which is now owing to Bank or any indebtedness or other
obligation which arises in the future and is owing to Bank by any subsidiary of
Guarantor or the Customer; or
 
(h)   if Bank should otherwise deem itself, any security interests, its
collateral or other security, or the Obligations of Customer guaranteed hereby
and hereunder or the liability of Guarantor hereunder unsafe or insecure, or
should Bank, in good faith, believe that the prospect of payment or other
performance by Customer or Guarantor is impaired.
 
8.2.   Remedies. Upon the occurrence of any of the foregoing events,
circumstances or conditions of default set forth in Section 8.1 above, at Bank’s
option, all of the obligations evidenced and created in this Guaranty Agreement
and secured or guaranteed hereby shall immediately be due and payable without
demand or notice. Furthermore, whether or not Bank accelerates the aforesaid
obligations because of the occurrence of an event of default, Bank may exercise,
and cause to be exercised by others on its behalf, all of the rights and
remedies granted hereunder that may be exercisable by Bank upon the occurrence
of an event of default, all of the rights or remedies of a secured party or
holder-in-due course under the Uniform Commercial Code in the jurisdiction whose
laws govern this Guaranty Agreement, as the same is in effect from time to time,
and all rights and remedies otherwise afforded in law and in equity under other
laws of the aforementioned jurisdiction.
 
Section 9.   Miscellaneous.
 
9.1   No Effect on Other Guaranties. This Guaranty Agreement does not terminate,
cancel, supersede, renew or substitute for any existing guaranty or other
supporting obligation to Bank by any Guarantor, unless expressly provided
herein, and the execution and delivery hereafter to Bank by any Guarantor of a
new guaranty and other supporting obligation shall not terminate, cancel,
supersede, or be a renewal or substitution for this Guaranty Agreement, unless
expressly provided therein, and all rights and remedies of Bank hereunder, under
any other existing guaranty agreement and other supporting obligation, and under
any guaranty agreement and other supporting obligation hereafter given to Bank
by any Guarantor shall be cumulative and may be enforced singly, successively,
alternately and concurrently.
 
9.2   No Reliance by Guarantor on Bank. Guarantor warrants and covenants that
Guarantor has made such inquiries as Guarantor deems necessary in order to
ascertain the financial condition of Customer, and has, in fact, ascertained the
financial condition of Customer and is satisfied with such financial condition,
that Guarantor has adequate means to obtain from Customer, on a continuing
basis, information concerning the financial condition of Customer, and that
Guarantor has not relied, and will not rely, on Bank to provide such
information, now or in the future. The relationship of Bank to Guarantor is that
of a creditor to an obligor or debtor; and in furtherance thereof and in
explanation thereof, Bank has no fiduciary, trust, guardian, representative,
partnership, joint venturer or other similar relationship to or with Guarantor
and no such relationship shall be drawn or implied from (1) this Guaranty
Agreement and any security documents relative to this Guaranty Agreement, (2)
the Obligations of Customer and any of the Loan Documents and (3) any of Bank’s
actions or inactions hereunder or thereunder, or with respect hereto or thereto
- and, Bank has no obligation to Guarantor and any other person relative to
administration of the Obligations of Customer, the Loan Documents, this Guaranty
Agreement and any collateral and other security for any of the foregoing, or any
part or parts thereof or interests therein.
 
9.3.   Credit Investigations; Sharing of Information. Bank is irrevocably
authorized by Guarantor to make or have made such credit investigations as it
deems appropriate to evaluate Guarantor’s credit, personal and financial
standing and employment, and Guarantor authorizes Bank to share with consumer
reporting agencies and creditors its experiences with Guarantor and other
information in Bank’s possession relative to Guarantor. Bank shall not have any
obligation or responsibility to do any one or more of the following: (1) protect
or preserve any collateral and other security given or to be given in connection
herewith against the rights of third persons having an interest therein; (2)
provide information to third persons relative to the Obligations of Customer,
Bank’s liens or security interests in any collateral and other security, this
Guaranty Agreement or otherwise with respect to Guarantor; or (3) subordinate
its security interests in any collateral and other security to the interests of
any third persons or to enter into control agreements relative to such
collateral and other security.

6

--------------------------------------------------------------------------------



 
 
9.4.   Maintenance of Records by Bank. Bank is authorized to maintain, store and
otherwise retain this Guaranty Agreement, any separate security documents and
other agreements executed and delivered or to be executed and delivered by
Guarantor and others on Guarantor’s behalf to Bank in their original, inscribed
tangible form or a record thereof in an electronic medium or other non-tangible
medium which permits such record to be retrieved in a perceivable form; and a
record of this Guaranty Agreement and such other documents and agreements in a
non-tangible medium which is retrievable in a perceivable form shall be the
agreement of Guarantor and others on Guarantor’s behalf, as applicable, to the
same extent as if this Guaranty Agreement and such other documents and
agreements were in their original, inscribed tangible medium and such a record
shall be binding on and enforceable against Guarantor and such others
notwithstanding the same are in a non-tangible form and notwithstanding the
signatures of the signatories thereof are electronic, typed, printed, computer
generated, facsimiles or other reproductions, representations or forms.
 
9.5.   Financing Statements. Guarantor irrevocably authorizes Bank to file such
financing statements as may be necessary to protect, in Bank’s opinion, Bank’s
security interests and, to the extent Bank deems necessary or appropriate, to
sign the name of Guarantor with the same force and effect as if signed by
Guarantor and to make public in financing statements and other public filings
such information regarding Guarantor as Bank deems necessary or appropriate,
including, without limitation, federal tax identification numbers, social
security numbers and other identifying information.
 
9.6.   Documentary and Intangibles Taxes. To the extent not prohibited by law
and notwithstanding who is liable for payment of the taxes and fees, Guarantor
shall pay, on Bank’s demand, all intangible personal property taxes, documentary
stamp taxes, excise taxes and other similar taxes assessed, charged or required
to be paid in connection with this Guaranty Agreement.
 
9.7.   Payment of Expenses. Without limiting any other provision of this
Guaranty Agreement relating to Guarantor’s payment of costs and expenses
incurred by and on behalf of Bank, but in addition thereto, Guarantor shall pay
to Bank on demand any and all costs and expenses of collection, including
reasonable attorneys’ fees in the amount of fifteen (15%) percent of the
outstanding amount of the Obligations of Customer after default and, if
applicable law prohibits payment of attorneys’ fees when collection is through
an attorney who is a salaried employee of Bank, referral to an attorney not a
salaried employee of Bank. Guarantor shall also pay all cost and expenses
incurred or paid by and on behalf of Bank in protecting its interest in any
collateral and other security securing this Guaranty Agreement and in enforcing
and protecting its rights hereunder. All of the foregoing costs and expenses
shall be paid with interest thereon at the contract rate at which interest
accrues from time to time on the Obligations of Customer - or if interest
accrues at different contract rates, any one of the contract rates at which
interest accrues as selected by Bank, in its sole discretion, which rate may be
fixed or variable - from the earlier of the date paid, incurred or on which they
become due until such costs and expenses are paid by Guarantor. All sums so paid
and expended by Bank, and the interest thereon, shall be added to the amounts
payable under this Guaranty Agreement.
 
9.8.   Waiver of Notice and Presentment; Defenses. Guarantor hereby waives to
the extent permitted by law: (1) notice of acceptance of this Guaranty
Agreement; (2) notice of extensions of credit and continuations of credit
extensions to Customer by Bank; (3) notice of entering into and engaging in
business transactions and contractual relationships and any other dealings
between Customer and Bank; (4) presentment and demand for payment of any of the
Obligations of Customer; (5) protest and notice of dishonor or default to
Guarantor and to any other person with respect to any of the Obligations of
Customer and with respect to any security therefor; (6) all other notices to
which Guarantor might otherwise be entitled; (7) any demand for payment under
this Guaranty Agreement; (8) any defense of any kind which the Customer might
have; and (9) application of any other defenses available to Guarantor.
 

7

--------------------------------------------------------------------------------





 
9.9.   Jury, Venue, Jurisdiction. This Guaranty Agreement shall be deemed to
have been executed and delivered in the State of North Carolina, regardless of
where the signatories may be located at the time of execution, and this Guaranty
Agreement shall be governed by and construed in accordance with the substantive
laws of such jurisdiction, excluding, however, the conflict of law and choice of
law provisions thereof. Guarantor: (a) to the extent permitted by law, waives
any right to a trial by jury in any action arising from or related to this
Guaranty Agreement or any of the Obligations of Customer; (b) irrevocably
submits to the jurisdiction of either (1) the state courts of the jurisdiction
identified above in this Section or (2) a United States District Court for any
federal district in such jurisdiction over any action or proceeding arising from
or related to this Guaranty Agreement or any of the Obligations of Customer; and
(c) irrevocably waives, to the fullest extent Guarantor may effectively do so,
the defense of improper venue or an inconvenient forum to the maintenance of any
such action or proceeding. Nothing in this Section shall affect or impair Bank’s
right to serve legal process in any manner permitted by law or Bank’s right to
bring any action or proceeding against Guarantor or Guarantor’s property in the
courts of any other jurisdiction.
 
9.10.   No Usury; No Illegal Provisions. Anything contained herein to the
contrary notwithstanding, if for any reason the effective rate of interest on
any of the Obligations of Customer should exceed the maximum lawful contract
rate, the effective rate of such obligations shall be deemed reduced to and
shall be such maximum lawful contract rate. Any sums of interest which have been
collected in excess of such maximum lawful contract rate shall be applied, at
Bank’s election - if permitted by applicable law, as a credit against the unpaid
principal balance due on the Obligations of Customer, or hereunder, or returned
to the person who paid the interest that exceeded the maximum lawful contract
rate. Wherever possible each provision of this Guaranty Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty Agreement shall be prohibited or invalid
under such law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Guaranty Agreement
 
9.11.   Joint and Several Liability; Use of Terms. If more than one person has
signed this Guaranty Agreement, such parties are jointly and severally obligated
hereunder. Further, (1) words in the masculine gender mean and include
correlative words of the feminine and neuter genders and words importing the
singular numbered meaning include the plural number, and vice versa; (2) words
importing persons include firms, companies, associations, general partnerships,
limited partnerships, limited liability partnerships, limited liability limited
partnerships, limited liability companies, trusts, business trusts, corporations
and other organizations, including public and quasi-public bodies, as well as
individuals; (3) as the context requires, the word “and” may have a joint
meaning or a several meaning and the word “or” may have an inclusive meaning or
an exclusive meaning; (4) the term “Guarantor”, as used herein, shall (if signed
by more than one person) mean the “Guarantors and each of them”; (5) the term
“subsidiary” means any registered organization or other organization (i) the
majority (by number of votes) of the outstanding voting interests of which is at
the time owned or controlled by Guarantor or Customer, or by one or more
subsidiaries of Guarantor or Customer, or Guarantor or Customer and one or more
subsidiaries of Guarantor or Customer, or (ii) otherwise controlled by or within
the control of Guarantor, Customer or any subsidiary of either; (6) terms used
in this Guaranty Agreement which are not defined herein shall have the meaning
ascribed thereto in the Uniform Commercial Code in effect from time to time in
the jurisdiction whose laws govern this Guaranty Agreement; (7) all references
to “Guaranty Agreement” mean this Guaranty Agreement and all amendments,
modifications, renewals, extensions, replacements and substitutions thereof and
therefor; and (8) this Guaranty Agreement shall not be applied, interpreted and
construed more strictly against a person because that person or that person’s
attorney drafted this Guaranty Agreement.
 
9.12.   Successors and Assigns. This Guaranty Agreement shall be binding upon
Guarantor, and the heirs, executors, administrators, successors and assigns of
Guarantor; it shall inure to the benefit of, and be enforceable by Bank, and its
successors, transferees and assigns; and Guarantor waives and will not assert
against any transferee or assignee any claims, defenses, set-offs and rights of
recoupment which Guarantor could assert against Bank, except defenses which
Guarantor cannot waive. The death of Guarantor shall not terminate any liability
hereunder. This Guaranty Agreement shall remain in force after Guarantor’s death
until written notice of termination, sent by a legal representative of
Guarantor, is received by Bank as set forth in Section 1 above and such
termination shall be limited as provided in Section 1 above.
 
9.13.   Entire Agreement. This Guaranty Agreement constitutes the entire
agreement between the Guarantor and Bank with respect to this guaranty, and no
waivers and modifications shall be valid unless they are in writing and duly
executed by the party to be charged thereby, and further expressly approved in
writing by an authorized officer of Bank in the Bank’s Loan Servicing Center (or
successor thereto). Notwithstanding the foregoing, in the event any provision of
this Guaranty Agreement should be left blank or incomplete, Guarantor hereby
authorizes and empowers Bank to supply and complete the necessary information to
complete or fill in the blank provision and Bank, or any other holder hereof,
may correct patent errors in this Guaranty Agreement.

8

--------------------------------------------------------------------------------



 
9.14.   Time of Essence; Notices. Time is of the essence under this Guaranty
Agreement. All notices, certificates and other communications hereunder shall be
deemed given when mailed by registered or certified mail, postage prepaid,
return receipt requested, addressed to the addresses set forth herein. Guarantor
and Bank may, by written notice given hereunder, designate a different address
where communications should be sent. Bank may direct, by notice to Guarantor,
that notices, requests and other communications shall be sent electronically or
in some other non-tangible medium.
 
9.15.   Guarantor’s Acknowledgment. Guarantor acknowledges that Guarantor has
read this Guaranty and fully understands the rights granted to Bank herein, and
the waiver of rights of Guarantor. Guarantor further acknowledges that each of
the terms contained herein is a material inducement to Bank to extend credit to
the Customer and is necessary in order for the Bank to fully realize the
benefits of Bank’s bargained for agreement with the Customer and Guarantor.
Guarantor: (1) represents to Bank the information contained in this Guaranty
Agreement is true, accurate and correct; (2) agrees to promptly notify Bank in
writing of any changes therein and any inaccuracies thereto, such notification
to be addressed to Bank at Bank’s address set forth herein; and (3) acknowledges
that Bank is relying upon the information being complete, accurate and correct
and that Bank is under no obligation to make an independent investigation with
respect to the accuracy and correctness thereof and has not made an independent
investigation regarding same.
 


(Signatures On Following Pages)
 
 
 
 
 
 

 
9

--------------------------------------------------------------------------------



The undersigned has executed this Guaranty Agreement as of the day and year
first above stated.
 
GUARANTOR:
 
ETRIALS WORLDWIDE, INC.
(formerly known as CEA Acquisition Corporation)
 
 
By:/s/ James W. Clark, Jr. 
Print Name:James W. Clark, Jr. 
Title: Chief Financial Officer 
WITNESS:
 
 
 
 
 
/s/ Stacey Greenstreet
Print Name: Stacey Greenstreet
   

 
 
ACKNOWLEDGMENT
 
STATE OF NORTH CAROLINA
 
COUNTY OF WAKE
 
I, a Notary Public for the County and State aforesaid, do hereby certify that
James W. Clark, Jr. personally came before me this day and acknowledged that he
is the Chief Financial Officer of ETRIALS WORLDWIDE, Inc., a Delaware
corporation (formerly known as CEA Acquisition Corporation), and that he, as
Chief Financial Officer, being authorized to do so, executed the foregoing on
behalf of the corporation. Witness my hand and official seal, this the 14th day
of February, 2006.
 
My Commission Expires:     August 9, 2009
/s/ Heather M. Wheeler
 
        Notary Public
 
Print Name: Heather M. Wheeler
(Affix Notary Seal)
 


10

--------------------------------------------------------------------------------



Exhibit A
Attached
to
Unconditional Guaranty Agreement
(Continuing)


Description of Security Documents (List or describe agreements and documents
that secure this Guaranty Agreement): NONE.














































11
